Citation Nr: 0827546	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-32 578A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
February 1969.  He died in July 2003.  The appellant is his 
surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied her claim for 
service connection for the cause of his death.  

In August 2007 the Board remanded this case so the appellant 
could be scheduled for a hearing at the RO before a Veterans 
Law Judge of the Board (i.e., a Travel Board hearing).  She 
had the hearing in September 2007 before the undersigned 
Veterans Law Judge.  The transcript of the proceeding is of 
record.

In April 2008 the Board requested an expert medical opinion 
from a neurological specialist with the Veterans Health 
Administration (VHA).  The designated VHA neurology 
consultant submitted his opinion later in April 2008.

The appellant has recently submitted additional evidence 
since the most recent supplemental statement of the case 
(SSOC) was issued.  But since she submitted a waiver of 
initial RO consideration, the Board may review this newly 
submitted evidence in the first instance.  38 C.F.R. 
§§ 19.31, 20.800, 20.1304(c) (2007).



FINDINGS OF FACT

1.  The veteran died in July 2003 due to complications of a 
brainstem stroke with septicemia.  

2.  The most probative medical evidence indicates the 
veteran's terminal brainstem stroke was unrelated to his 
military service, including a head injury he sustained in 
1953.  

3.  Service connection had not been established for any 
disability at the time of the veteran's death.


CONCLUSION OF LAW

A service-connected disability was not a principal or 
contributory cause of the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the appellant's claim for service connection for the 
cause of the veteran's death has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.




I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the appellant in 
September 2003 and August 2007.  These letters informed her 
of the evidence required to substantiate her claim, and of 
her and VA's respective responsibilities in obtaining 
supporting evidence.  And as for the Dingess requirements, 
since the Board is denying her claim for service connection 
for the cause of the veteran's death, any downstream issues 
of this claim are ultimately moot and therefore 
nonprejudicial, i.e., harmless error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all 
relevant medical and other records she and her representative 
identified as pertinent to the claim.  The Board also 
obtained medical opinions by two different neurologists to 
determine whether the veteran's stroke was related to head 
trauma he sustained in service.  See, e.g., Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.



II.  Merits of the Claim

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Certain conditions, including brain hemorrhage and 
heart disease, are chronic per se and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  As a lay person, she does not have the necessary 
medical training and/or expertise to establish this link, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran died in July 2003 due to 
complications of a brainstem stroke with septicemia.  The 
appellant claims his terminal stroke was caused by a 
concussion he sustained in 1953 while on active duty in the 
military.  But for the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.

The veteran's service medical records do not note the actual 
1953 head injury.  However, this injury is annotated in a 
physical examination report dated in November 1960.  This 
report notes:  "In 1953 was knocked unconscious by shell 
burst (in Korea) 5-10 minutes.  No sequela."  Indeed, the 
service medical records dated from 1953 until the veteran 
left service in 1969 make no reference to any neurological 
problems other than right ear hearing loss, which a VA 
neurologist has attributed to noise exposure.  Thus, in the 
absence of complications from the veteran's head injury, 
these records provide evidence against the appellant's claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

The Board notes that a neurologist, M.H., M.D., provided 
opinions in support of the appellant's claim.  In a November 
2006 report, which was supplemented in September 2007, Dr. 
M.H. attributed the veteran's fatal stroke to his 1953 head 
injury.  Dr. M.H. indicated that he had reviewed the claims 
file, which brought him to the conclusion that the veteran's 
"severe concussion he suffered from the shell burst is 
likely to be a major contributing factor in this pontine 
infarct."  Dr. M.H. explained that, even though the veteran 
had a brief episode of loss of consciousness in 1953, he 
believed this movement in the veteran's neck and skull, and 
possible stretching of vascular structures, likely caused 
increased risk for his brainstem infarct.  Dr. M.H. therefore 
recommended that the veteran's terminal stoke be service 
connected.

The problem with Dr. M.H.'s opinion, however, is that he did 
not discuss the veteran's other post-service risk factors, 
namely the veteran's advanced age, his history of smoking, 
and his history of heart disease, thereby significantly 
limiting its probative value.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In contrast, a VA neurologist in September 2006 reviewed the 
veteran's claim file and also considered the veteran's post-
service risk factors for stroke before concluding that the 
veteran's stroke was unrelated to his 1953 head injury.  In 
particular, the VA neurologist opined that the veteran's 
catastrophic brain stem stroke in June 2003 was caused by the 
usual risk factors for stroke - namely age, smoking, 
atherosclerosis, and hypertension - and was not caused by the 
reported mild concussion with a brief (five to ten minute) 
loss of consciousness with no reported residuals.  The Board 
places greater probative value on this medical opinion, as it 
was based on a review of the claims file and includes a 
discussion of all of the veteran's risk factors, which Dr. 
M.H. apparently had ignored.  See Owens and Guerrieri, both 
supra. 

In addition, the April 2008 VHA neurologist's report also 
concluded that the veteran's stroke was unrelated to his 1953 
head trauma.  The neurologist concluded that "[the 
veteran's] age, sex, and smoking are sufficient to account 
for his stroke." The neurologist explained that "severe 
head trauma can immediately tear the brain or the blood 
vessels in the neck and thus be the immediate, proximate 
cause for stroke, at the time of injury; but this is not the 
case here."  (Emphasis added).   Since this opinion was also 
based on a review of the claims file, includes a discussion 
of the veteran's post-service risk factors for stroke, and is 
consistent with the record, it also provides highly probative 
evidence against the appellant's claim.  See id. 

It is worth mentioning that the Board also considered a June 
2006 statement from a chiropractor, T.R., suggesting a 
correlation between the veteran's head injury in 1953 and his 
eventual fatal stroke.  But since a chiropractor is far less 
qualified than a neurologist in rendering such an opinion, 
the Board affords little probative value to this opinion.  
See also Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the 
Board must looks at factors such as the individual knowledge 
and skill in analyzing the medical data.)

Overall the most probative medical evidence shows that the 
veteran's terminal stroke was unrelated to his 1953 head trauma 
and was most likely due to post-service risk factors, including 
his age, his history of smoking, and his history of heart disease 
(atherosclerosis and hypertension).  With respect to heart 
disease, his service medical records make no reference to heart 
problems, see Struck, 9 Vet. App. at 147, which were first 
diagnosed many years after service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability).  Thus, service connection for the cause of the 
veteran's death is not warranted based on the theory that his 
heart disease had its onset either in service or during the one-
year presumptive period after service.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  

With respect to the risk factor concerning smoking, the Board has 
considered the argument that the veteran became nicotine 
dependent in service which ultimately caused his stoke.  However, 
since the appellant filed her claim in 2003, service connection 
based on the use of tobacco products is precluded.  In this 
regard, legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products by 
a claimant during the claimant's military service, which applies 
to all claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103; 
Internal Revenue Service Restructuring and Reform Act of 1998, 
Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).

The appellant argues that service connection for the cause of 
the veteran's death is warranted based on the fact that the 
veteran's 1953 head injury was related to combat.  See 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  This statute 
and regulation provides a relaxed evidentiary standard of 
proof with respect to the issue of an in-service injury for 
any injury alleged to have been incurred in combat.  Id; see 
also Collette v. Brown, 82 F.3d 389 (1996).  Specifically, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

But the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either a current disability or of a nexus (i.e., link) 
between the current disability and service, both of which 
generally require competent medical evidence.  See generally, 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  And the most probative 
evidence in this case indicates that the veteran's stroke was 
not related to his 1953 head injury.  

The appellant submitted various medical articles listing head 
trauma as one risk factor for stroke.  The Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998).  Unfortunately, the articles submitted by the 
appellant, combined with the favorable opinions by Dr. M.H. 
and a chiropractor, do not overcome the highly probative 
opinions of two VA neurologists, both of which were based on 
a review of the veteran's claims file and discussed all 
potential risk factors for stroke. 

In addition to the medical evidence, the Board has considered 
the appellant's own lay statements in support of her claim, 
including testimony presented at her September 2007 hearing.  
But the appellant is not competent to offer an opinion 
concerning the cause of the veteran's death.  See Espiritu, 2 
Vet. App. at 494-95.  Therefore, her lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board has carefully considered the 
doctrine of reasonable doubt in denying the appellant's 
claim.  But as the preponderance of the evidence is clearly 
against her claim, this doctrine is not for application.  See 
38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board is 
sympathetic to the appellant's loss of her husband but may 
not go beyond the factual evidence presented in this claim to 
provide a favorable determination.  Accordingly, the appeal 
is denied.




ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


